Evans, C. J.
(dissenting). — I cannot concur in the majority opinion. The last paragraph of the opinion indicates the view of the majority that we cannot take note of the inherent illegality involved in the agreement sought to be enforced because defendant has not assailed it on that ground. I do not believe that such an omission on the part of the defendant will justify complaisance on the part of the court toward the agreement as the plaintiff presents it. The plaintiff was a referee appointed by the court for the purpose of selling the land in question. He had neither moral nor legal right to become interested adversely to the owners of the land. According to his claim, he entered into an arrangement with the defendant in advance of the sale, whereby the defendant was, in effect, to purchase a part of the land for him. And such is the contract which a court of equity is asked to enforce by specific performance. The effect of the majority opinion is to say that we must close our senses to the corruption, inasmuch as the defendant does not base a defense upon that ground. The defendant, however, occupies a consistent position in his denial that any such agreement was ever made. He admits that they talked about it, and that there was discussion on the subject, and that they looked over the premises together, and did some measuring and blazing of trees, for the" purpose of ascertaining the proposed line of division, but he denies that the negotiations ever went any further, and denies that there was any part payment or performance. To my mind the circumstances shown in evidence corroborate the story of defendant more strongly than that of the plaintiff. The partial payment contended for by plaintiff consisted wholly of his own act in indorsing a payment upon a note which he held 'against defendant. This credit was afterwards repudiated by the defendant, and the plaintiff accepted the payment of his note in full, regardless of such credit. The partial performance relied on consists of the measurements *280and blazing of trees referred to. This was all done before it was known whether defendant would become the owner or not. When into the balance is thrown the further fact that the very agreement relied upon by the plaintiff was one which he had neither moral nor legal right to make, it ought to turn the scales against him on the finding of fact. If the evidence is to be deemed sufficient to prove that such an agreement was made, then a court of equity ought to show him a door of exit, regardless of the ground of defense. In such a case the defendant himself would have a motive to withhold such ground of defense because of the menace involved in it to his own title as between him and the former owners of the land.
I think, therefore, that the plaintiff’s petition should be dismissed, and that the decree of -the lower court should be reversed.